732 N.W.2d 890 (2007)
Mario MENDEZ, Personal Representative of the Estate of Patricia A. Mendez, Deceased, Plaintiff-Appellee and Cross-Appellee,
v.
Louis B. BIXLER, M.D. and Kent Radiology, P.C., Defendants-Appellants and Cross-Appellees, and
St. Mary's Mercy Medical Center, a/k/a Trinity Health, Defendant-Appellee and Cross-Appellant.
Docket No. 133718. COA No. 274856.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.